Case 9:18-cv-80176-BB Document 237-2

Entered on FLSD Docket 07/03/2019 Page 1 of 1

 

From: Dave Kleiman
To: Craig S Wright
Subject: Requested attached.
Date: Friday, 24 June 2011 12:04:57 PM
Attachments: Tulip Trust.pdf.asc
Tulip Trust.odf.tar.ase
Tulip Trust.odf
Importance: High
Craig,

I think you are mad and this is risky, but I believe in what we are trying to do.

Respectfully,

Dave Kleiman - http:-/Avww. ComputerForensicExaminer.com - http://www DigitalForensicExpert.com

4371 Northlake Blvd #314
Palm Beach Gardens, FL 33410

561.310.8801

 

DEF_00013189
